DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is in response to a letter for a patent filed 16 December 2020 in which claims 1-15 were presented for examination.

Information Disclosure Statement
The information disclosure statement (IDSs) submitted on 04/23/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.  A copy of PTO-1449s are attached hereto.

Claim Objections
Claims 7 and 13 are objected to because of the following informalities:  
Claim 7, line 1, after “claim 1” should be, “wherein”; and  
Claim 13, line 1, after “claim 1” should be, “wherein the expected…”. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 20 of U.S. Patent No. 10,909,492. Although the claims at issue are not identical, they are not patentably distinct from each other.
US Patent No. 10,909,492 
Instant Application 17/123,433
1. (Currently amended) A method comprising: identifying, by a processor, a temperature limit for a prescription drug;

associating, by the processor, an expected shipment duration associated with delivery of the prescription drug to a shipping destination, the expected shipping duration being based on a shipping carrier and a shipping mode;

selectively adjusting, by the processor, the expected shipping duration in response to a known shipping delay;

determining, by the processor, an origin forecasted temperature for a shipping origin of the prescription drug and a destination forecasted temperature for the shipping destination of the prescription drug;

associating, by the processor, a shipping container with the prescription drug to ship the prescription drug to the shipping destination;

accessing, by the processor, temperature model data associated with the shipping container;

determining, by the processor, a predicted temperature of the prescription drug at the shipping destination based on (i) forecasted temperatures to be experienced by the shipping container along a shipping route from the shipping origin to the shipping destination, (ii) the expected shipment duration, (iii) the temperature model data associated with the shipping container, (iv) a next pickup time based on a specific carrier indicated by [[of]] the shipping mode, (v) an associated storage location of the prescription drug prior to the next pickup time of the specific carrier, and (vi) a difference between a time of packing and the next pickup time of the specific carrier, wherein:

the forecasted temperatures to be experienced by the shipping container are based on the origin forecasted temperature and the destination forecasted temperature; and 

for each temperature value of the forecasted temperatures used in determining the predicted temperature, the temperature value is increased by a respective forecast temperature offset that is based on the temperature value; and

controlling, by the processor, a packing device, wherein:

the processor communicates with the packing device directly or indirectly; and 

under control of the processor, the packing device is configured to package the prescription drug within the shipping container in response to the predicted temperature being less than the temperature limit.
1. A mail order pharmacy system comprising: an order processing device to: 


associate an expected shipment duration associated with delivery of a prescription drug to a shipping destination, the expected shipping duration being based on a shipping carrier and a shipping mode; 

selectively adjust the expected shipping duration in response to a known shipping delay; 


determine an origin forecasted temperature for a shipping origin of the prescription drug and a destination forecasted temperature for the shipping destination of the prescription drug, 


associate a shipping container with the prescription drug to ship the prescription drug to the shipping destination, 

access temperature model data associated with the shipping container, and 

determine a predicted temperature of the prescription drug at the shipping destination based on (1) forecasted temperatures to be experienced by the shipping container along a shipping route from the shipping origin to the shipping destination, (ii) the expected shipment duration, (iii) the temperature model data associated with the shipping container, (iv) a next pickup time based on a specific carrier indicated by the shipping mode, (v) an associated storage location of the prescription drug prior to the next pickup time of the specific carrier, and (vi) a difference between a time of packing and the next pickup time of the specific carrier, 


the forecasted temperatures to be experienced by the shipping container being based on the origin forecasted temperature and the destination forecasted temperature; 







a transport mechanism to transport the prescription drug to a packing station;

the packing station to receive the prescription drug from the transport mechanism, and 

package the prescription drug within the shipping container in response to the predicted temperature meeting a temperature-related storage requirement of the prescription drug.
10. (Currently amended) A method comprising:

identifying, by a processor, a shipping temperature for a prescription drug;

determining, by the processor, an origin forecasted temperature for a shipping origin of the prescription drug and a destination forecasted temperature for a shipping destination of the prescription drug;

associating, by the processor, a first shipping container with the prescription drug to ship the prescription drug to the shipping destination;

associating a first expected shipment duration associated with delivery of the prescription drug to the shipping destination, the first expected shipping duration being based on a first shipping carrier and a first shipping mode;

selectively adjusting, by the processor, the first expected shipping duration in response to a first known shipping delay;

selecting, by the processor, a first shipping configuration for the first shipping container, the first shipping configuration including a phase change unit and the prescription drug;

accessing, by the processor, temperature model data associated with the first shipping container;

determining, by the processor, whether the prescription drug is capable of maintaining the shipping temperature between the shipping origin and the shipping destination within the first shipping container and having the first shipping configuration, wherein;

the determination is based on (i) the shipping temperature, (ii) first forecasted temperatures to be experienced by the first shipping container along a first shipping route from the shipping origin to the shipping destination, (iii) association of the first shipping container, (iv) the first expected shipment duration, (v) the temperature model data associated with the first shipping container, (vi) the first shipping configuration of the first shipping container, (vii) a first pickup time based on a first specific carrier indicated by|[ of]] the first shipping mode, (viii) an associated storage location of the prescription drug prior to the first pickup time of the first specific carrier, and (ix) a difference between a first time of packing and the first pickup time of the first specific carrier, the first forecasted temperatures to be experienced by the first shipping container are based on the origin forecasted temperature and the destination forecasted temperature, and for each temperature value of the first forecasted temperatures, the temperature value is increased by a respective forecast temperature offset that is based on the temperature value; associating, by the processor, a second shipping container with the prescription drug to ship the prescription drug to the shipping destination; associating a second expected shipment duration associated with delivery of the prescription drug to the shipping destination, the second expected shipping duration being based on a second shipping carrier and a second shipping mode; selectively adjusting, by the processor, the second expected shipping duration in response to a second known shipping delay; selecting, by the processor, a second shipping configuration for the second shipping container; accessing, by the processor, temperature model data associated with the second shipping container;

determining, by the processor, whether the prescription drug is capable of maintaining the

shipping temperature between the shipping origin and the shipping destination within the second shipping container and having the second shipping configuration, wherein:

the determination is based on (i) the shipping temperature, (ii) second forecasted temperatures to be experienced by the second shipping container along a second shipping route from the shipping origin to the shipping destination, (iii) association of the second shipping container, (iv) the second expected shipment duration, (v) the temperature model data associated with the second shipping container, (vi) the second shipping configuration of the second shipping container, (vii) a second pickup time based on a second specific carrier indicated by [[of]] the second shipping mode, (viii) an associated storage location of the prescription drug prior to the second pickup time of the second specific carrier, and (ix) a difference between a second time of packing and the second pickup time of the second specific carrier,

the second forecasted temperatures to be experienced by the second shipping container are based on the origin forecasted temperature and the destination forecasted temperature, and

for each temperature value of the second forecasted temperatures, the temperature value of the second forecasted temperatures is increased by a respective forecast temperature offset that is based on the temperature value;

in response to determining that the prescription drug is capable of maintaining the shipping

temperature between the shipping origin and the shipping destination within both (i) the first shipping container having the first shipping configuration and (ii) the second shipping container having the second shipping configuration:

determining, by the processor, a cost to ship the prescription drug by the first shipping container having the first shipping configuration;
Application/Control Number: 14/630,373 Page 7 Art Unit: 3628 determining, by the processor, a cost to ship the prescription drug by the second shipping container having the second shipping configuration; in response to the cost to ship the prescription drug by the first shipping container having the first shipping configuration being less than the cost to ship the prescription drug by the second shipping container having the second shipping configuration, selecting, by the processor, the first shipping container to ship the prescription drug; and controlling, by the processor, a packing device, wherein: the processor communicates with the packing device directly or indirectly; and under control of the processor, the packing device is configured to package the prescription drug within the selected shipping container.

20. (Currently amended) A non-transitory computer-readable medium storing instructions executable on one or more processors, the instructions comprising: identifying a temperature limit for a prescription drug; associating an expected shipment duration associated with delivery of the prescription drug to a shipping destination, the expected shipping duration being based on a shipping carrier and a shipping mode; adjusting the expected shipping duration in response to a known shipping delay; determining an origin forecasted temperature for a shipping origin of the prescription drug and a destination forecasted temperature for the shipping destination of the prescription drug; associating a shipping container with the prescription drug to ship the prescription drug to the shipping destination; accessing temperature model data associated with the shipping container;

determining a predicted temperature of the prescription drug at the shipping destination

based on (i) forecasted temperatures to be experienced by the shipping container along a shipping route from the shipping origin to the shipping destination, (ii) the expected shipment duration, (iii) the temperature model data associated with the shipping container, (iv) a next pickup time based on a specific carrier indicated by [[of]] the shipping mode, (v) an associated storage location of the prescription drug prior to the next pickup time of the specific carrier, and (vi) a difference between a time of packing and the next pickup time of the specific carrier, wherein:

the forecasted temperatures to be experienced by the shipping container are based on the origin forecasted temperature and the destination forecasted temperature; and

for each temperature value of the forecasted temperatures used in determining the predicted temperature, the temperature value is increased by a respective forecast temperature offset that is based on the temperature value; and

controlling a packing device, wherein the packing device is configured to package the prescription drug within the shipping container in response to the predicted temperature being less than the temperature limit.




Claim 1 of the instant application additionally recites:
a mail order pharmacy system,
a transport mechanism to transport the prescription drug to a packing station; and 
	the packing station to receive the prescription drug from the transport mechanism 
However, it would have been obvious to a person of ordinary skill in the art to modify claim 1 by removing the limitations directed a mail order pharmacy system, a transport mechanism to transport the prescription drug to a packing station; and the packing station to receive the prescription drug from the transport mechanism in the claims of the present application since the claims of the present application and the claim recited in US Patent No. 10,909,492 actually perform a similar function.  It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art. 
 	
Claims Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
 
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
 
Step 1 
Claims 1-15 are directed to a system (i.e., a machine).  The claims recite enabling custom pricing by use of 3-D CAD in a ecommerce system. Therefore, claims 1-15 all fall within the one of the four statutory categories of invention.  
 
Step 2A - Prong 1: 
Independent claim 1 substantially recite:  associate an expected shipment duration associated with delivery of a prescription drug to a shipping destination, the expected shipping duration being based on a shipping carrier and a shipping mode; selectively adjust the expected shipping duration in response to a known shipping delay; determine an origin forecasted temperature for a shipping origin of the prescription drug and a destination forecasted temperature for the shipping destination of the prescription drug, associate a shipping container with the prescription drug to ship the prescription drug to the shipping destination, access temperature model data associated with the shipping container, and determine a predicted temperature of the prescription drug at the shipping destination based on (1) forecasted temperatures to be experienced by the shipping container along a shipping route from the shipping origin to the shipping destination, (ii) the expected shipment duration, (iii) the temperature model data associated with the shipping container, (iv) a next pickup time based on a specific carrier indicated by the shipping mode, (v) an associated storage location of the prescription drug prior to the next pickup time of the specific carrier, and (vi) a difference between a time of packing and the next pickup time of the specific carrier, the forecasted temperatures to be experienced by the shipping container being based on the origin forecasted temperature and the destination forecasted temperature; transport the prescription drug to a packing station; receive the prescription drug from the transport mechanism, and package the prescription drug within the shipping container in response to the predicted temperature meeting a temperature-related storage requirement of the prescription drug.

The claims as a whole recite a method or organizing human activity. The limitations of Independent Claim 1 of associate an expected shipment duration associated with delivery of a prescription drug to a shipping destination, the expected shipping duration being based on a shipping carrier and a shipping mode; selectively adjust the expected shipping duration in response to a known shipping delay; determine an origin forecasted temperature for a shipping origin of the prescription drug and a destination forecasted temperature for the shipping destination of the prescription drug, associate a shipping container with the prescription drug to ship the prescription drug to the shipping destination, access temperature model data associated with the shipping container, and determine a predicted temperature of the prescription drug at the shipping destination based on (1) forecasted temperatures to be experienced by the shipping container along a shipping route from the shipping origin to the shipping destination, (ii) the expected shipment duration, (iii) the temperature model data associated with the shipping container, (iv) a next pickup time based on a specific carrier indicated by the shipping mode, (v) an associated storage location of the prescription drug prior to the next pickup time of the specific carrier, and (vi) a difference between a time of packing and the next pickup time of the specific carrier, the forecasted temperatures to be experienced by the shipping container being based on the origin forecasted temperature and the destination forecasted temperature; transport the prescription drug to a packing station; receive the prescription drug from the transport mechanism, and package the prescription drug within the shipping container in response to the predicted temperature meeting a temperature-related storage requirement of the prescription drug, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation by a method of managing personal behavior or relationships or interactions between people and/or commercial or legal obligations but for the recitation of generic computer components. That is, other than reciting “a mail order pharmacy system” and “an order processing device,” nothing in the claim element precludes the step from practically being performed by managing personal behavior or relationships or interactions between people and/or commercial or legal obligations. For example, but for the “a mail order pharmacy system” and “an order processing device”  language, “associate,” “adjust,”  “determine,” “associate,” “access,” “determine,” “transport,” “receive,” and “package” in the context of claim 1  encompasses the user performing the steps. The mere recitation of a generic computer (i.e. Claim 1’s “mail order pharmacy system” and “an order processing device”) does not take the claims out of the Certain Methods of Organizing Human Activity grouping including Commercial Interactions (i.e. advertising, marketing or sales activities or behaviors; business relations).  Accordingly, the claims recite an abstract idea. 
 
Further, the limitations “associate, “determine,” “associate,” and  “determine”, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “mail order pharmacy system” and “an order processing device” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “order processing device”, “associate, “determine,” “associate,” and  “determine”, in the context of this claim encompasses the user matching expected delivery duration with delivery of a prescription; thinking about an origin forecasted temperature; matching a shipping container with the prescription drug; and thinking about a predicted temperature. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
 Step 2A Prong 2 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional elements, the “a mail order pharmacy system” and “an order processing device” to perform the associate an expected shipment duration associated with delivery of a prescription drug to a shipping destination; adjust the expected shipping duration in response to a known shipping delay; determine an origin forecasted temperature for a shipping origin, associate a shipping container with the prescription drug to ship, access temperature model data, and determine a predicted temperature of the prescription based; transport the prescription drug to a packing station; receive the prescription drug from the transport mechanism, and package the prescription drug within the shipping container steps. 
 	Further, in regards to the “a mail order pharmacy system” and “an order processing device”… “access temperature model…” ; and “receive the prescription…”  are just more mere data gathering, and also are characterized as transmitting or receiving data over a network; and are also recited at a high level or generality, and merely automates the 
“access” and “receive” steps.  The claimed computer components in the steps are recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea (i.e., “a mail order pharmacy system” and “an order processing device” performing a generic computer function of “associate,” “adjust,” “determine,” “associate,” “access,” “determine,” “transport,” “receive,” and “package”) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using the generic computer components (the computing system). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (system, computing device, custom pricing engine module). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are not patent eligible. 
 
Step 2B 
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “a mail order pharmacy system” and “an order processing device “system” in claim 1 to perform the “associate,” “adjust,”  “determine,” “associate,” “access,” “determine,” “transport,” “receive,” and “package” amounts to no more than mere instructions to apply the exception using a generic computer component.  Further, the ”access” and “receive” steps have been reevaluated and determined to be well understood, routine, conventional activity in the field because the ”access temperature ” and “receive the prescription” is well understood, routine, and conventional because the specification has demonstrated the system/computing device (including general purpose/general computing device) that can be used for receive/access as described in para ([0052][0073],[0082]).  For these reasons, there is no inventive concept. Thus, even when viewed as a. whole, nothing in the claims add significantly more (i.e. inventive concept) to the abstract idea. The claims are ineligible. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. 
 	As per dependent claim 2, the recitation “select a shipping configuration… ” is further directed to a method of organizing human activity and/or mental process as described in claim 1.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea. 
  	As per dependent claim 3, the recitation “verify the phase change… ” is further directed to a method of organizing human activity and/or mental process as described in claim 1.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea. 
As per dependent claim 4, the recitation “performing a cubing technique…” is further directed to a method of organizing human activity as described in claim 1.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
As per dependent claim 5, the recitation “access a safety factor…” is further directed to a method of organizing human activity as described in claim 1.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
As per dependent claim 6, the recitations “schedule a prescription drug order…” and “and “determine an order timing…” are further directed to a method of organizing human activity and/or a mental process as described in claim 1.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea.
As per dependent claims 7, the recitation of “a transport mechanism” and “a conveyor” are other computer components recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea.  Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea. 
  	As per dependent claim 8, the recitation “calculate a cost to ship…” is further directed to a mental process as described in claim 1.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. Similar to claim 1, the recitation does not provide a practical application of the abstract idea, or significantly more than the abstract idea. 
As per dependent claims 9, 12, 13, 14, and 15, the limitations merely narrows the previously recited abstract idea limitations.  Dependent claim 9 recites forecast temperature offsets are based on both of the origin and destination forecasted temperatures.  Dependent claim 12 recites expected shipping duration is based on the shipping carrier, the shipping mode, and allocated porch time.  Dependent claim 13 recites expected shipping duration is based an expected pickup time.  Dependent claim 14 recites the temperature model data is associated with the shipping container, the origin forecasted temperature, and the destination forecasted temperature.  Dependent claim 15 recites a shipping container includes a cooler. 
			Dependent Claims 2-15 have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  Dependent claims 2-15, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea of the independent claims. The dependent claims recite no additional elements that would integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  Simply implementing the abstract idea on generic computer components is not a practical application of the judicial exception and does not amount to significantly more than the judicial exception.  Accordingly, claims 2-15 are rejected as being ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   

Prior Art Discussion
As per independent Claim 1, the best prior art:
1) Aghassipour (US PG. Pub. 2004/0243353) discloses a system and method for optimization of and analysis of insulated systems by using a temperature profile utilizing the forecasted weather of the specific cities traveled through, (origin and destination) based on real- time forecasted data;
	2) Ali et al. (US Patent No. 8,050,942) discloses a method and system for aligning prescriptions to a user-selected date where the system may add additional time (e.g., one day, two days, etc.) as a buffer, to account for unexpected transportation delays and the like;
	4) Bellamkonda et al. (US Patent No. 9,518,873) discloses an electronic system and method for thermal management therein taking into account solar thermal loading in which each temperature offset value may be determined in a laboratory environment for the particular electronic system and represents an amount of temperature that is to be summed with a temperature sensed or measured by the electronic system based on an associated amount of solar thermal load (solar flux) expected to affect a location of the electronic system;
4) Hoyt (US Patent No. 6,397,163) discloses a method for determining thermal exposure of a product where a temperature value of the forecasted temperature is used in determining the predicted temperature, and the temperature value is increased by a respective forecast temperature offset that is based on the temperature value;
5) Kriss (US PG Pub. 2011/0022532) discloses methods of controlling shipment of a temperature controlled material using a spill proof shipping container where tracking of the shipping container allows problems in the shipping process to be identified when they arise and, if necessary, steps can be taken to solve such problems. In this sense, tracking of the location of the shipping container can be used to measure the "health" of the shipping container and its sample chamber according to at least one preselected criterion.
6) Shafer (US Patent No. 8,707,658) discloses a rack-integrated packing station where the packing can be performed manually by an order picker, or in an automated manner by a robot; and

	However, the prior art as cited above, does not disclose or fairly teach:
	determining, by the processor, a predicted temperature of the prescription drug at the shipping destination based on:
(iv) a next pickup time based on a specific carrier indicated by the shipping mode, 
(v) an associated storage location of the prescription drug prior to the next pickup time of the specific carrier, and 
(vi) a difference between a time of packing and the next pickup time of the specific carrier the forecasted temperatures to be experienced by the shipping container being based on the origin forecasted temperature and the destination forecasted temperature

As per independent Claim 1, the best Foreign prior art:	
	1) Segur et al. (EP 1107150 A2), discloses a method for determining thermal exposure of a product where a temperature value of the forecasted temperature is used in determining the predicted temperature, and the temperature value is increased by a respective forecast temperature offset that is based on the temperature value, but does not disclose or fairly teach:
	determine a predicted temperature of the prescription drug at the shipping destination based on:
(iv) a next pickup time based on a specific carrier indicated by the shipping mode, 
(v) an associated storage location of the prescription drug prior to the next pickup time of the specific carrier, and 
(vi) a difference between a time of packing and the next pickup time of the specific carrier the forecasted temperatures to be experienced by the shipping container being based on the origin forecasted temperature and the destination forecasted temperature

As per independent Claim 1, the best NPL prior art,
1) Shafaat et al. “AN OVERVIEW: STORAGE OF PHARMACEUTICAL PRODUCTS” October 2013, WORLD JOURNAL OF PHARMACY AND PHARMACEUTICAL SCIENCES 2(5): 2499-2515, discloses a study which emphasizes the importance of proper storage of pharmaceuticals in pharmacy premises till it reaches the consumer because the loss of potency during storage may influence the efficacy and safety of pharmaceuticals; and Pharmaceutical products require controlled storage and transit conditions in order to ensure that their quality is not compromised; and

2) “The Cold Chain: Part Two”, Winter 2013, Pharmacy Connection, 3 pages, disclose this follow-up article builds on the information presented in the last edition of Pharmacy Connection and focuses on a few additional areas, including: Patient transport of temperature sensitive medications + What to do in the event of a cold chain breach + Choosing between purposebuilt or domestic refrigeration equipment + Temperature-monitoring devices, but does not disclose or fairly teach:
determining, by the processor, a predicted temperature of the prescription drug at the shipping destination based on:
(iv) a next pickup time based on a specific carrier indicated by the shipping mode, 
(v) an associated storage location of the prescription drug prior to the next pickup time of the specific carrier, and
(vi) a difference between a time of packing and the next pickup time of the specific carrier the forecasted temperatures to be experienced by the shipping container being based on the origin forecasted temperature and the destination forecasted temperature

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1)  Hallie Forcinio, “Seeking Cold Chain Efficiency”; 02-02-2013, pharmtech.com, Pharmaceutical Technology:  Volume 37, Issue 2, 5 pages.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076. The examiner can normally be reached Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
 				"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314
Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
 				"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314
 
/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        



/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628